Citation Nr: 0806709	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for peptic ulcer disease, claimed as 
stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to December 1967.  He 
served in Vietnam from May 1966 to May 1967.  

This appeal arises before the Board of Veterans' Appeals (Board) from a 
rating decision rendered in December 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which 
service connection for PTSD, a skin rash, an enlarged prostate, and stomach 
ulcers was denied.

The veteran testified before the undersigned Veterans Law Judge in 
September 2006.  A transcript of the hearing is associated with the claims 
file.

In March 2007, the Board issued a decision that addressed five issues on 
appeal. The portion of that decision that addressed the issues of 
entitlement to service connection for PTSD, a skin disorder, a prostate 
disorder, and peptic ulcer disease (claimed as stomach ulcers) must be 
vacated as will be explained below.

Since the Board has decided to vacate that portion of its March 2007 
decision as described above, and that de novo review of those claims is 
warranted, the veteran's September 2007 Motion for Reconsideration is 
rendered moot.


FINDINGS OF FACT

Relevant private medical records, lay witness statements, and the veteran's 
statement of averred stressors received in October 2003, September and 
October 2006, and in January 2007 and predating the Board's March 13, 2007 
decision denying service connection for PTSD, a skin disorder, a prostate 
disorder, and peptic ulcer disease (claimed as stomach ulcers) were not 
considered in the Board's March 13, 2007 decision because they were not 
associated with the veteran's claims file until after the Board's March 13, 
2007 decision was issued.


CONCLUSION OF LAW

Vacatur of the Board's March 13, 2007 decision on the issues of entitlement 
to service connection for PTSD, a skin disorder, a prostate disorder, and 
peptic ulcer disease (claimed as stomach ulcers) is warranted. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.904 (2007).


VACATUR

Board decisions are to be based on the entire record in the proceeding and 
upon consideration of evidence and material of record and applicable 
provisions of law and regulation. Each Board decision shall contain a 
written statement of the Board's findings and conclusions and the reasons 
or bases for those findings and conclusions, on all material issues of fact 
and law presented on the record. 38 U.S.C.A. § 7104.

In October 2003 and September 2006, the veteran submitted statements 
concerning his averred stressors.  In September and October 2007, he 
submitted additional private medical records showing treatment for various 
conditions including a skin disorder.  In January 2007, he submitted the 
statements of lay witnesses establishing continuity of gastro-intestinal 
symptomatology from 1969 to the present.  This evidence was not associated 
with the veteran's claims folder at the time of the March 2007 decision, 
but had been received at the RO and was sent to the Board under separate 
cover.

An appellate decision may be vacated by the Board at any time upon the 
request of the appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 C.F.R. 20.904.  
The Board's March 2007 decision was not based on consideration of all the 
available evidence.  In order to assure due process, the Board will vacate 
that part of the March 2007 concerning the claims for service connection 
for PTSD, a skin disorder, a prostate disorder, and peptic ulcer disease 
(claimed as stomach ulcers).  

The issues set forth above will be the subject of a remand issued 
simultaneously with this vacatur.

ORDER

The Board's March 13, 2007 decision denying service connection for PTSD, a 
skin disorder, a prostate disorder, and peptic ulcer disease (claimed as 
stomach ulcers) is vacated.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


